


109 HR 5978 IH: To authorize the Secretary of the Interior to conduct a

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5978
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Blunt introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  including the battlefields and related sites of the First and Second Battles of
		  Newtonia, Missouri, during the Civil War as part of Wilson’s Creek National
		  Battlefield or designating the battlefields and related sites as a separate
		  unit of the National Park System, and for other purposes.
	
	
		1.National Park System special
			 resource study, Newtonia Civil War Battlefields, Missouri
			(a)Special resource
			 studyThe Secretary of the
			 Interior shall conduct a special resource study relating to the First Battle of
			 Newtonia in Newton County, Missouri, which occurred on September 30, 1862, and
			 the Second Battle of Newtonia, which occurred on October 28, 1864, during the
			 Missouri Expedition of Confederate General Sterling Price in September and
			 October 1864.
			(b)ContentsIn conducting the study under subsection
			 (a), the Secretary shall—
				(1)evaluate the
			 national significance of the Newtonia battlefields and their related
			 sites;
				(2)consider the
			 findings and recommendations contained in the document entitled Vision
			 Plan for Newtonia Battlefield Preservation and dated June 2004, which
			 was prepared by the Newtonia Battlefields Protection Association;
				(3)evaluate the suitability and feasibility of
			 adding the battlefields and related sites as part of Wilson’s Creek National
			 Battlefield or designating the battlefields and related sites as a unit of the
			 National Park System;
				(4)analyze the potential impact that the
			 inclusion of the battlefields and related sites as part of Wilson’s Creek
			 National Battlefield or their designation as a unit of the National Park System
			 is likely to have on land within or bordering the battlefields and related
			 sites that is privately owned at the time of the study is conducted;
				(5)consider alternatives for preservation,
			 protection, and interpretation of the battlefields and related sites by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and nonprofit organizations; and
				(6)identify cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives referred to in
			 paragraph (5).
				(c)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under subsection
			 (a).
			(d)Transmission to
			 congressNot later than three
			 years after the date on which funds are first made available for the study
			 under subsection (a), the Secretary shall submit to the Committee on Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any conclusions and
			 recommendations of the Secretary.
				
